Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 07/28/2022.  Claims 1, 3-11 and 13-22 are pending and have been examined.
The information disclosure statement (IDS) submitted on 06/24/2022 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 07/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,403,338 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 3-11 and 13-22 are allowable because the prior art fails to teach or suggest a system for generating panoramic visual content, the system comprising: one or more physical processors configured by machine-readable instructions to: obtain visual information defining visual content captured by an image capture device, the visual content having a spherical field of view; determine placement of a viewing window within the spherical field of view of the visual content, the viewing window defining an extent of the visual content to be included within a punchout of the visual content, the viewing window having a panoramic field of view; and generate the panoramic visual content based on the viewing window, wherein the extent of the visual content defined by the viewing window is positioned to be centered on a center of a two-dimensional plane onto which the visual content is mapped using an equirectangular projection, and generation of the panoramic visual content includes crop of an extent of the visual content mapped onto the two-dimensional plane that is outside the viewing window centered on the center of the two-dimensional plane, as recited in the claims.
The closest prior art, Niemela et al. (US 2017/0227841), discloses a camera device creating a panoramic visual content from a spherical video. However, Niemela et al. does not disclose generating the panoramic visual content as claimed. Niemela et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425